UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1794


In Re:   MOHAMMAD HARRIS AMIN,

                Petitioner.



                 On Petition for Writ of Mandamus.



Submitted:   October 15, 2015               Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Mohammad Harris Amin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mohammad Harris Amin has filed a petition for a writ of

mandamus seeking an order directing the Loudoun County Circuit

Court and Commonwealth’s Attorney’s Office to rule on a pending

probation violation.              Mandamus relief is a drastic remedy and

should be used only in extraordinary circumstances.                                Kerr v.

U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui,      333   F.3d    509,    516-17          (4th    Cir.    2003).      Further,

mandamus    relief     is    available         only    when    the     petitioner    has   a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                          We lack jurisdiction

to grant mandamus relief against state officials.                                Gurley v.

Superior Court of Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir.

1969) (per curiam).

      Because     Amin      seeks     a    writ       of     mandamus      against   state

officials, we lack jurisdiction over his petition.                           Accordingly,

we   deny   leave     to    proceed       in   forma       pauperis    and   dismiss   the

petition.     We dispense with oral argument because the facts and

legal    contentions        are    adequately         presented       in   the   materials

before   this    court      and    argument        would     not     aid   the   decisional

process.

                                                                      PETITION DISMISSED




                                               2